Title: From Thomas Jefferson to Albert Gallatin, 29 May 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to 
                        mr Gallatin 
                     
                     May 29. 1805.
                  
                  I have no information that the act dividing Orleans into counties is passed. by the papers which came yesterday it appeared to have been twice read and committed. would not the waters of the Red river form one proper district, & the residuary country another? or the waters of the Red-river & the country above & between that & the Misipi for one, and the residuary country the other?
                  The financial part of your letter is highly pleasing. there must be something more in this increase of revenue than the natural & war increase. Depreciation to a small degree in other countries, a sensible one in this, and a great one in England must make a part of it, and is a lesson to us to prefer ad valorem to fixed duties. the latter require often retouching, or they become delusive. as to the Orleans revenue, I presume we may consider it as the consumption of 60,000. people & their increase, added to that of 6,000,000 & their increase: for tho’ the former will increase faster than the latter it will only be by drawing off numbers from them. but from whatever cause, the increase of revenue is a pleasing circumstance, as it hastens the moment of liberating our revenue, & of permitting us to begin upon canals, roads, colleges &c.   I presume you will locate on your map the Indians from Sibley’s statement. my maps being in the hands of the binder I cannot do it. but when you shall have done it, I shall be glad to have a consultation with you on the extent to which we may lay off townships, & of the assurances we may give to the Indians included within them. I inclose you a paper at mr Madison’s request. Affectionate salutations.
               